     Case 3:18-cr-00202-RGJ Document 1 Filed 11/20/18 Page 1 of 5 PageID #: 1


                                                                              VANEsE..~CIJ:RI'.

                           UNITED STATES DISTRICT COURT                             NOV , O2018
                           WESTERN DISTRICT OF KENTUCKY                          U.S. DISTRICT COURT
                                   AT LOUISVILLE                                WEST'N. DIST. KENTUCKY

UNITED STATES OF AMERICA

                                                                  INDICTMENT
V.


                                                            No.        3:1t-c~,,a-z- ~bT
KADEEMWATKINS                                                     18   U.S.C. § 922(g)(l)
                                                                  18   U.S.C. § 924(a)(2)
                                                                  18   U.S.C. § 924(d)
                                                                  28   U.S.C. § 2461




The Grand Jury charges:

                                           COUNTl
                       (Possession of a Firearm by a Prohibited Person)

       On or about July 5, 2018, in the Western District of Kentucky, Jefferson County, Kentucky,

the defendant, KADEEM WATKINS, being a person who had been convicted in a court of a

crime punishable by imprisonment for a term exceeding one year, that is:

       On or about, February 11 , 2014, KADEEM WATKINS, was convicted in Jefferson
       County Circuit Court, Louisville, Kentucky, in case number 09-CR-2799, of Possession of
       a Controlled Substance in the First Degree (Cocaine),

did knowingly possess, in and affecting interstate commerce, a firearm, that is, a Smith and

Wesson, Model SD40, .40 caliber pistol, bearing serial number FXE6619, and ammunition.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
   Case 3:18-cr-00202-RGJ Document 1 Filed 11/20/18 Page 2 of 5 PageID #: 2




                                  NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18, United States Code, Section

922(g)(l ), as alleged in Count 1 ofthis Indictment, a felony punishable by imprisonment for more

than one year, the defendant, KADEEM WATKINS, shall forfeit to the United States, pursuant

to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461,

all firearms and ammunition involved in the commission of the offense, including, but not limited

to: a Smith and Wesson, Model SD40, .40 caliber pistol, bearing serial number FXE6619, and

ammunition.



                                            A TRUE BILL.




                                            FOREPERSON


RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:APG




                                                2
     Case 3:18-cr-00202-RGJ Document 1 Filed 11/20/18 Page 3 of 5 PageID #: 3




UN1TED STATES OF AMERJCA v. KADEEM WATKINS
                                         PENALTIES

Count 1: NM !Oyrs./$250,000/both/NM 3 yrs. Supervi sed Release
Forfeiture

                                                               NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 30 13 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows:

          Misdemeanor:            $ 25 per count/individual                 Felony:          $ I00 per count/individual
                                  $ 125 per count/other                                      $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 357 1, 3572, 36 1I , 3612

Failure to pay fine as ordered may subject you to the following:

          I.   INTEREST and PENAL TIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12, 1987:

                     No INTEREST wi ll accrue on fines under $2,500.00.

                     I TEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     fo llowing the two week period after the date a fine is imposed.

                     PENAL TIES of:

                     I 0% of fine balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

          2.         Recordation of a LIE    shall have the same fo rce and effect as a tax li en.

          3.         Continuous GARNISHMENT may apply unti l your fine is paid.

          18 U.S.C. §§ 3612, 36 13

                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                     of not more than the greater of$ I 0,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT for not more than I year or both. 18 U.S.C. § 36 15
     Case 3:18-cr-00202-RGJ Document 1 Filed 11/20/18 Page 4 of 5 PageID #: 4




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain ai r piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addit ion to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.        That you deposit the enti re fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 U.S.C. § 3572(g)

PAYME TS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate di vision office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      24 1 East Main Street
                                                      Bowling Green, KY 4210 I
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 4230 I
                                                      270/689-4400

                     PADUCAH :                        Clerk, U.S. District Court
                                                      127 Federal Building
                                                      50 1 Broadway
                                                      Paducah, KY 42001
                                                      270/415-6400

If the court finds that you have the present ab ility to pay, an order may direct imprisonment until payment is made.
Case 3:18-cr-00202-RGJ Document 1 Filed 11/20/18 Page 5 of 5 PageID #: 5
           FORMDBD-34
           JUN.85


           . No.



              UNITED STATES DISTRICT COURT
                                Western District of Kentucky
                                       At Louisville

                     THE UNITED STATES OF AMERICA
                                                   vs.


                               KADEEM WATKINS


                                        INDICTMENT

                                        COUNT I
                   . Possession of a Firearm by a Prohibited Person
                          18 U.S .C. §§922(g)(l ) and 924(a)(2)

                                             Forfeiture

           A true bill.




                                                                   Forep erson
           Filed in op en court this 201h day of November, 2018.
                          .       Fl•        a:;o
                          VANESSAL~CLE":

                                  NOY   1<   ii ·111 rn            Clerk
           Bail, $
                               U.S. DISTRIC·1COURT
                              WEST'N. DIST. KENTUCK'I'
